In a proceeding pursuant to Family Court Act article 6 for a writ of habeas corpus, the mother appeals from an order of the Family Court, Rockland County (Christopher, J.), dated September 21, 2005, which, upon consent, inter alia, awarded sole legal custody of the children to the father.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the mother is not aggrieved by the order of custody entered upon her consent (see Matter of Jonathan G., 278 AD2d 324, 325 [2000]; Lewis v Lewis, 269 AD2d 429 [2000]). To the extent that the mother argues that her consent was not valid, her remedy is to seek vacatur of the order (see Matter of Polyak v Toyber, 2 AD3d 642, 643 [2003]). Florio, J.P., Miller, Spolzino and Dillon, JJ., concur.